AMENDMENT AGREEMENT AMENDMENT AGREEMENT dated as of June 1, 2012, amongst each entity listed on Annex I hereto, and such other entities as may be added to Annex I of the Agreement (as hereinafter defined) in the future (each a “Fund” and collectively the "Funds") and The Bank of New York Mellon (“Custodian”). WHEREAS, the Funds and Custodian have entered into a Global Custody Agreement dated as of August 26, 2010, as amended from time to time (the “Agreement”); WHEREAS, Custodian’s wholly-owned, indirect subsidiary, BNY Mellon Investment Servicing Trust Company (formerly, PFPC Trust Company) (“Trust Company”), previously entered into a Custodian Services Agreement dated July 25, 2008, with various investment funds which have since been consolidated into one entity, ASGI Mesirow Insight Fund, LLC (formerly Wells Fargo Multi-Strategy 100 Master Fund I, LLC) (the “Converting Fund”), pursuant to which Trust Company provided certain custody services to the Converting Fund (the “Former Agreement”); WHEREAS, the Converting Fund desires to terminate the Former Agreement and desires to be added to the Agreement as of the Effective Date; WHEREAS, the parties wish to amend the Agreement as set forth herein; NOW THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1. Annex I of the Agreement shall be amended to reflect the addition of the following entity (Converting Fund): ASGI Mesirow Insight Fund, LLC 2.
